OPINION OF THE COURT
Greenblott, J. P.
Petitioner seeks to have the adoption order vacated on the ground that he is the natural father of the child and, *382as such, should have received notice of the adoption proceeding and been afforded an opportunity to be heard. He claims that section 111-a of the Domestic Relations Law is unconstitutional on the ground that it denied him due process and equal protection of the law, since the statute did not require him to be served with notice of the adoption proceeding.
Petitioner and respondent Lorraine lived together for approximately two years prior to the birth of the child Jessica, the subject of this proceeding. Petitioner claims that Lorraine disappeared, taking the baby with her. In August, 1977, Lorraine married Richard, and a year later respondents commenced adoption proceedings in the Ulster County Family Court. Approximately 26 months after the birth of Jessica, petitioner, although he had never supported the child, filed a paternity petition in the Westchester County Family Court seeking to be adjudicated the father of Jessica. On March 7, 1979 the Ulster County Family Court signed the adoption order and subsequently denied petitioner’s motion to vacate the adoption order from which petitioner appeals.
The United States Supreme Court has held that the interests of unwed fathers in the custody of their children are “cognizable and substantial” (Stanley v Illinois, 405 US 645, 652). It therefore ^determined (pp 653-658) that a State could not, consistent with due process requirements, presume that unmarried fathers are unsuitable and neglectful parents and that parental unfitness could only be established on the basis of individualized proof.
The Stanley decision was interpreted by the Court of Appeals as requiring that, although the consent of a putative father to the adoption of his child born out of wedlock was not necessary, notice and an opportunity to be heard must be afforded an unwed father before his parental rights may be terminated (see, e.g., Matter of Malpica-Orsini, 36 NY2d 568, app dsmd sub nom. Orsini v Blasi, 423 US 1042). To provide the constitutional safeguards mandated by the Stanley decision, the Legislature enacted section 111-a of the Domestic Relations Law (L 1976, ch 665, eff Jan. 1, 1977) providing that notice of an adoption proceeding must be given in seven situations.
*383Petitioner does not contend that he falls within any of the seven categories. However, he contends that his commencement of the paternity action in Westchester County was the equivalent of filing a notice of intent to claim paternity. We disagree. Adoption is a creature of statute, and, as such, requires strict observance of the statutory requirements. (See Matter of Eaton, 305 NY 162; Matter of Fitzsimmons v Liuni, 51 Misc 2d 96, revd on other grounds 26 AD2d 980.) We are constrained, therefore, to conclude that petitioner has failed to comply with the requirements of section 111-a of the Domestic Relations Law. Nor do we find any constitutional infirmity in this section. We add, parenthetically, that petitioner could have insured his right to notice by signing the putative father registry created by section 111-a and section 372-c of the Social Services Law. He failed to do so.
Six weeks after the adoption order was granted, the United States Supreme Court held that section 111 (subd 1, par [c]) (not § 111-a) of the Domestic Relations Law was unconstitutional since it treated unmarried parents differently because of their sex, in violation of the equal protection clause (Caban v Mohammed, 441 US 380). Thus, an unwed father, like an unwed mother, may now veto an adoption of his child merely by refusing to give his consent, absent a showing of abandonment, neglect or surrender (see Matter of Mitchell [Onondaga Dept. of Social Servs.], 70 AD2d 367; Matter of Cecilie Ann T., 101 Misc 2d 472; Matter of Anthony John P., 101 Misc 2d 918).
We hold that Caban is not entitled to retroactive effect in view of the well-settled legal doctrine that final dispositions should not be disturbed by a subsequent change in the decisional law (Childs v Childs, 69 AD2d 406). Petitioner’s motion to vacate the adoption order was made nearly two months after the Caban decision and approximately three and one-half months after the adoption order became final. We agree with the statement made by Mr. Justice Stevens in Caban (441 US 380, 415-416 [dissenting opn]): “The adoption decrees that have been entered without the consent of the natural father must number in the millions. An untold number of family and financial *384decisions have been made in reliance on the validity of those decrees. Because the Court has crossed a new constitutional frontier with today’s decision, those reliance interests unquestionably foreclose retroactive application of this ruling. See Chevron Oil Co. v. Huson, 404 U. S. 97, 106-107. Families that include adopted children need have no concern about the probable impact of this case on their familial security.”
The order should be affirmed, with costs.